Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Wnt agonists) and the species of SEQ ID NOs: 107/203/452 as well as IBD in the reply filed on 6/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement for a species election (both) is withdrawn.
	Claims 1-2, 4-5, 8, 16, 21, 24-25, and 28 are pending and under examination.

Claim Interpretation
	The phrase “for any of the antibodies” in claim 1 is interpreted as requiring the CDRs from a single antibody; in other words, the claim is not encompassing an antibody with CDRH1 from one antibody and a CDR2 from another antibody unless such a sequence would meet the “variant” limitations of the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  MPEP §2173.05(s) notes that incorporation by reference to a specific figure or table is permitted only in exceptional circumstances. In this case, there appears to be no compelling reason the contents of the table or figure could not be reproduced in the claim itself.
Additionally, the claim is objected to for double inclusion of the same antibody. For example, 009S-F03 is defined by SEQ ID NOs: 135, 224, and 434; these are identical to those sequences defining antibody 001S-F11. Since the claim includes antibodies defined by CDRs1-3 in the heavy chain of “Table 1A”, the claim essentially recites such antibodies more than once.
	Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  a Markush group listing of alternatives should not contain multiple uses of “or”. For example, “a VHH or sdAb” are two separate items in the list and should appear as “a VHH, an sdAb”, consistent with the recitation of other items in the same list.  Appropriate correction is required.

Claims 8, 16, and 28 are objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g., such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  “detect” in the second to last line should be “defect”. “livery surgery” should be “liver surgery” in the fourth line from the bottom.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim sets forth a Markush group of alternative diseases to be treated; however, this list uses “and” and “or” multiple times throughout the list leading to confusion over which phrases are meant to be read as a single element and which are not. For example, it is possible that “injuries” is the last element of the list as it is the last item preceded by “or”. It is also possible that this is part of the phrase “resulting from genetic diseases, degeneration, aging, drugs, or injuries”. 
Claim 28 is further rejected for the use of the term “treating”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly redefine the claim term and set forth the definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “treating” is indefinite because the specification does not clearly redefine the term. The specification states that “The terms ‘treatment’, ‘treating’ and the like are used herein to generally mean obtaining a desired pharmacologic and/or physiologic effect” (p.75 L5-6). The word “generally” casts doubt as to whether or not these phrases have been defined in the specification.
In the case that this is a redefinition, the term “desired” is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Essentially, such a claim limitation would require insight into the mind of the user as to what that user “desires”, leading to confusion as to when the claim is infringed. For example, one might practice the method of claim 28 and relieve a symptom of the disease, yet if the practitioner desired to fully cure the disease, it is possible that the practitioner did not infringe the claim as they did not achieve their desired pharmacologic or physiologic effect.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, it is unclear if 1) the term “treating” has a special definition in the specification and 2) how one is meant to determine the metes and bounds of a claim which requires knowing what one desires.
Further, the term “treating” is meant to cover “partial prevention” or “partial curing”, yet it is unclear what is meant by these phrases as these are binary states: a disease is either prevented or else it has not been prevented; a disease is either cured or it has not been cured. The phrase “treatment” is provided the same guidance as “treating”, but the phrase “treatment” contains additional guidance that this phrase may also cover inhibiting the disease or causing regression of the disease. Thus, these phrases are clearly distinct from preventing and curing. This paragraph in the specification also describes stabilizing or reducing the undesirable clinical symptoms of the patient. While “undesirable” suffers the same ambiguity as “desired” above, it nevertheless establishes that reducing symptoms is different than partial prevention or partial curing. Thus, it is unclear from the specification as filed as to what the metes and bounds of the phrases partial prevention/curing are.
	Therefore, claim 28 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8, 16, 21, 24-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to antibodies defined by a partial structure. This includes antibodies with only CDR-H1-3, only CDR-L1-3, or a combination of the two. The claims also encompass arbitrary mutations to seven (7) residues anywhere within these sequences.
Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. Even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
See also Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
The instant specification demonstrates that one antibody is tolerant of an alanine mutation as a single mutation at one of residues 4-10 of CDR3 for antibody 009S-E04. However, this demonstration is far narrower than what is claimed. This does not support a conclusion that all seven amino acids could simultaneously be mutated to alanine, it does not support a conclusion that those positions could be altered through the range of the remaining 18 amino acids, and it does not support a conclusion that every antibody of table 1A is similarly tolerant. Changing a single amino acid in a single CDR within a restricted range in that CDR of one antibody is not a “large number of mutants” (p. 106) (it is only seven mutants) and does not support the conclusion that one might then alter seven amino acids simultaneously at any position of any CDR to any of the other 19 amino acids across the breadth of all claimed antibodies. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of all such residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet preserve the claimed function that are untested. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding and that antibody had the benefit of both the heavy and light chain contributing to specificity; many of the instant antibodies lack a light chain entirely and so mutations to the heavy change have all the more potential to alter binding as each residue is a higher percentage of the overall residues contributing to binding. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations which are claimed but untested with any reasonable expectation of success. 
It is appreciated that the specification discloses hundreds of antibodies sharing varying degrees of similarity. However, that fact is that each of these antibodies represents a specific combination of three or six precise sequences representing the CDRs. For example, looking at the first two antibodies of table 1A, 001S-C08 is functional when CDRH1 is YTISNYYIH, while antibody 001S-C10 is functional when the same CDR is RTFGTYPNG. It is tempting to say that this demonstrates that the first residue is tolerant of mutation, or at least can be either Y or R, viewing one CDR as comprising seven mutations when compared to the other. However, these antibodies are also significantly different in both CDRH2 and CDRH3. The specification does not convey to the skilled artisan that the combination of SEQ ID NOs: 171, 249, and 330 function as independent sequences or if it is the combination of all three of these that provide the specificity to the heavy chain, such that swapping SEQ ID NO: 171 for SEQ ID NO: 121 would disrupt that specificity. It is this latter situation which is recognized by the prior art given that it is the combination of all CDRs in an antibody which determines specificity and that these sequences are unpredictably sensitive to changes in their precise combinations.
	For the reasons above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDR combinations other than those of the disclosed antibodies and does not support the position of Applicant that one could expect to preserve the claimed functions of the antibody when altering up to seven residues at any position in any CDR to any of the other 19 amino acids. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs (three in the case of single-domain antibodies) and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that one or three CDRs placed in the context of two to five other CDRS, regardless of what those other CDRs are, would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and one-three CDRs or alterations thereof.
	This is particularly relevant to the claim scope encompassing antibodies of only the heavy or light chain CDRs. VHH antibodies are expected to function with only the three heavy chain CDRs, such as antibody 001S-C10. However, antibody 001S-C08 is not a VHH and the specification does not clearly convey to the skilled artisan that only one chain or the other of this antibody is responsible for binding, nor that one chain or the other could be combined with any arbitrary sequence of the alternate chain (“comprising”) and still preserve the claimed functions, yet this is what has been claimed. There isn’t a single disclosed antibody that comprises, e.g., SEQ ID NO: 171 as CDRH1 but is not also accompanied by SEQ ID NOs: 249, 330, 515, 529, and 578 as the remaining five CDRs.
This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide sufficient guidance to this effect. As such, the disclosure of the antibody sequences—as numerous as they are—still fails to convey possession of other antibodies with the same binding properties but not the specifically disclosed combination of CDRs; possession of the precisely defined sequence of three (VHH) or six (other antibody configurations) CDRs is required.
It is further noted that prior art antibodies meeting the structural limitations of the claims exist; see e.g., Berkel discussed below. Function is inherently tied to structure and so the anticipation rejection is based on the fact that an identical structure must have an identical function. However, it is also possible that this antibody does not bind LRP5/6. In such a case, this adds to the evidence that the claims fail to meet the written description requirement. The skilled artisan, even provided with an antibody that has the sequences of CDRH1-H3 of an antibody in Table 1A, might still fail to envisage those antibodies which have the claimed functions if this structure is insufficient to provide the inherent function. The disclosed VHH antibodies may not have the same function when combined with a light chain (“comprising”) nor would the heavy/light chain of a full antibody necessarily preserve the function when combined with a different light/heavy chain, respectively.
	Claim 5 is directed to different formats for an antibody. While VHH antibodies are disclosed, VHH and sdAb are not synonyms. A single domain antibody (sdAb) contains only CDRs from the heavy or light chain. While the specification as filed provides examples of a species of this genus—VHH antibodies—the specification does not provide a single example of an antibody comprising only light chain CDRs.
	Claim 25 requires the additional antibody function of not only binding LRP5 or LRP6 receptors, but also of agonizing Wnt. For the reasons above, binding to the target is unpredictable and even if the antibody binds, the actual effect would further be unpredictable for the same reasons. Moreover, the specification clearly notes that some anti-LRP5/6 antibodies are Wnt antagonists, i.e., achieves the direct opposite effect as that required by the claim (p.69 L19-20). While the specification notes that the Wnt antagonist antibodies are “disclosed herein”, it is not clear from the specification which of the antibodies in table 1 are agonists and which are antagonists. This adds an additional layer confounding the skilled artisan to make any reasonable prediction regarding the structure of the antibodies with the claimed function and so adds further evidence that the skilled artisan could not envisage which mutations to the disclosed antibodies would preserve the claimed agonist effect. It is noted that in the original claim set filed 6/16/20 (part of the original disclosure), both Wnt agonist (original claim 25) and Wnt antagonist (original claim 27) antibodies were dependent on claim 1, which simply listed all the antibodies of tables 1A or 2 without any further guidance as to which antibodies were which, but clearly sets forth that these tables contain both.
	Claim 28 requires not only that the antibodies are Wnt agonists, but that they also treat any subject with a “disease or disorder” “associated with reduced Wnt signaling”. For the reasons above, one could not envisage which of the antibodies are Wnt agonists nor which mutations would preserve the function of increasing Wnt signaling/activity.
	Therefore, claims 1-2, 4-5, 8, 16, 21, 24-25, and 28 do not meet the written description requirement.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim lists, as examples of a disease/disorder associated with reduced Wnt singaling, the genus of “diseases affecting blood brain barrier” and “any other liver disorder”.
MPEP §2163 states “information which is well known in the art need not be described in detail in the specification…however, sufficient information must be provided to show that the inventor had possession of the invention as claimed”.
	The claim is not simply the genus of, e.g., BBB diseases, but specifically that subset of BBB diseases which are associated with Wnt signaling. A search of the art appears to recognize the role of Wnt in establishing a healthy BBB but the Examiner could not find evidence that the art recognizes BBB disorders associated with reduced Wnt signaling nor which of those diseases would be expected to be amenable to LRP5/6 targeting.
	The specification discloses several species within the genus of “liver disorder”. However, the phrase “any other liver disorder” excludes any liver disorder explicitly named in the specification and so relies entirely on the knowledge in the art. However, when searching for liver disorders but excluding the instantly named liver disorders, the Examiner did not discover objective evidence that such liver diseases associated with reduced Wnt signaling were “well known in the art”.
	Therefore, claim 28 does not meet the written description requirement.

Claims 1-2, 4-5, 8, 16, 21, 24-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed antibodies of table 1A, does not reasonably provide enablement for making 1-7 mutations in the CDRs of the antibodies of Table 1A or 2, nor for antibodies defined by only three CDRs when the antibody is disclosed in Table 1A as having six CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The art and rationale of the above written description rejection are incorporated herein. Essentially, while skill in the art is high, predictability is low. The specification does not make clear which antibodies are Wnt agonists and which are Wnt antagonists, though the specification makes clear that both are disclosed in tables 1A or 2. Further, single mutations can be unpredictable given the sensitive nature of antibody CDRs and there is no reasonable expectation that one may make 1-7 arbitrary mutations at arbitrary positions across one or more CDRs yet still preserve the claimed functions.
Certainly, some mutations will result in antibodies that remain functional; however, it is reasonable to expect that others will not. The claims encompass thousands of antibodies whose structure is conceived yet not made and lays claim to those structures with specific functions despite an inability for the skilled artisan to a priori know which such structures will possess that function.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
In this case, the application requires others to make and test thousands of antibodies with no reasonable expectation of preserving the required functions, yet lays claim to those that do. This is undue experimentation.
Therefore, claims 1-2, 4-5, 8, 16, 21, 24-25, and 28 are not enabled for their full scope.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating certain symptoms or aspects of certain diseases, does not reasonably provide enablement for preventing all such diseases, reducing the risk of all such diseases, or curing all such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The term “treating” may or may not be defined on page 75 of the instant specification (p.75 L5-6); see above. However, the specification is clear that the term is meant to cover effects that may completely or partially prevent the disease, reduce the likelihood of the disease, or partially or completely cure a disease. First, it is noted that it is unclear what “partial prevention” or “partial curing” is meant to indicate as these are binary states: a disease is either prevented or else it has not been prevented; a disease is either cured or it has not been cured. However, in the case of complete prevention or a complete cure, many of the exemplary diseases have no known method for fully preventing or curing the diseases and the specification as filed provides no objective evidence that these previous technical hurdles have been overcome.
For example, the claim includes complete prevention or reducing the risk of “bone fracture”. However, there is no known antibody which may prevent or reduce the risk of a trauma-induced bone fracture, nor is there any scientific rationale to expect such. The claim is directed to preventing, reducing the risk of, or curing the disease/disorder of “wound healing”. Not only would the ordinary artisan generally not “desire” this outcome, but the scientific literature does not appear to support the role of LRP5/6 or Wnt increase as a path to achieving these goals. See for example Whyte (form 892) which states “augmenting this endogenous Wnt signal appears to enhance the healing response” (p.3 C2), providing evidence that a Wnt agonist would accelerate wound healing, not prevent/cure it. The same rationale applies to preventing/curing/reducing risk of, e.g., liver surgery, as this is an act performed generally by another human. The fact that one patient has been administered a Wnt agonist antibody would not reasonably prevent a surgeon from performing surgery. “Congenital liver disease” is a genetic disease (“congenital”) and there is no rationale to expect that this antibody would reduce the risk of having such a disorder as the antibody does not appear to affect the patient’s DNA. Diseases such as Alzheimer’s disease or Multiple Sclerosis have been known in the art and many others have tried to prevent or cure the diseases. However, all such attempts have failed and there remains no preventative or cure for either.
Claims reading on significant numbers of inoperative embodiments render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. In this case, the specification provides a laundry list of diseases/disorders that are in some way related to Wnt signaling. The claims then broadly lay claim to a variety of outcomes which may or may not be possible to achieve with these diseases/disorders, relying on others to actually test the Applicant’s hypothesis.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
While it is plausible that some of the exemplified conditions could be prevented/cured/have risk lowered, the specification as a whole relies solely on a role of Wnt and/or LRP5/6 in these disorders and a “respectable guess” that increasing Wnt signaling will achieve the claimed outcomes. The specification does not contain a single example of using the claimed antibodies in any disease or disorder to determine the effects, instead relying solely on “respectable guesses as to the likelihood of their success”. It would require undue experimentation for others to determine for themselves which embodiments are operable or inoperable and thus the full scope of the claim is not enabled.
Therefore, claim 28 is not enabled for its full scope.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 16, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Berkel (US 20110177073; form 892).
	Regarding claim 1, Berkel teaches an antibody comprising SEQ ID NO: 6 (paragraph 33; figure 3). This antibody comprises CDR-H1 of GTFSSYAIS (instant SEQ ID NO: 90), CDR-H2 of GGIIPIFGTANYA (instant SEQ ID NO: 236), and CDR-H3 of CARDPFLHYW (instant SEQ ID  NO: 479 comprising seven amino acid substitutions). This meets the limitations of an antibody comprising a sequence comprising CDRH1, CDRH2, and CDRH3 sequences set forth for any of the antibodies of table 1A (antibody 009S-D02). While Berkel is silent regarding the ability of this antibody to bind LRP5/6, chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). Since the antibody comprises all of the structural limitations of the claim, the burden is shifted to Applicant to provide objective evidence that the prior art antibody does not also have the claimed functions.
	Regarding claim 4, Berkel teaches humanizing the antibody (paragraph 6).
	Regarding claim 5, Berkel teaches the antibody is scFv or Fab (paragraph 8).
	Regarding claim 8, Berkel teaches the antibody is a mixed antibody (abstract), which may be generated as a fusion antibody (paragraph 142).
	Regarding claim 16, the limitations of this claim are entirely directed to a function of the composition. As above, burden is shifted to Applicant to provide evidence that the function is not present when the identical structure is.
	Regarding claim 21, Berkel teaches nucleic acids encoding the antibodies (paragraph 12).
	Regarding claim 24, Berkel teaches the antibody as a pharmaceutical composition comprising a carrier (paragraph 107).
	Therefore, claims 1, 4-5, 8, 16, 21, and 24 are anticipated. 

Double Patenting
	The Examiner did not discover the instantly claimed sequences disclosed in the same combinations in other applications/patents that share a common inventor or assignee. However, it is further noted that the claims are directed to over 200 specific antibodies and further directed to thousands of variants. Applicant is in the best position to identify other pending applications/patents in which at least one of the instantly claimed antibodies was disclosed and the Examiner appreciates any assistance in identifying such documents that may be subject to a double patenting rejection.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649